       Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


  Ezekiel Garcia,                                  Civil Action No.

                           Plaintiff,

                                                   COMPLAINT
            – against–



  Capital One Bank (USA), National
  Association and Trans Union, LLC,

                           Defendant(s).



                                        COMPLAINT

       Plaintiff, Ezekiel Garcia (hereinafter “Plaintiff”), by and through his attorneys, The

Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, Capital One Bank (USA), N.A. (“Capital One”) and Trans Union, LLC

(“Trans Union”), alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for Defendants’

         violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

         “FCRA”) and other claims related to unlawful credit reporting practices. The

         FCRA prohibits furnishers of credit information from falsely and inaccurately

         reporting consumers’ credit information to credit reporting agencies.

                                             PARTIES

      2. Plaintiff, Ezekiel Garcia, is an adult citizen of Texas.

                                             1
 Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 2 of 7




3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4. Defendant Capital One does business throughout the country and in the State of

   Texas. Capital One is a “furnisher” of consumer credit information as that term

   is used in Section 1681s-2 of the FCRA.

5. Defendant Trans Union is a limited liability company, doing business throughout

   the country and in the state of Texas. Trans Union is a “consumer reporting

   agency” as defined in Section 1681a(f) of the FCRA. Trans Union is one of the

   largest CRAs in the world.

                         JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

   § 1331 because the rights and obligations of the parties in this action arise out of

   15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce

   any liability created under 15 U.S.C. § 1681 may be brought in any appropriate

   United States District Court, without regard to the amount in controversy.

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because

   Plaintiff’s primary residence is within the state of Texas. Venue in this district is

   also proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

   events and omissions giving rise to Plaintiffs’ claims occurred in Texas.

                           FACTUAL ALLEGATIONS

8. Defendant Capital One issued an account ending in 1223 to Plaintiff. The

   account was routinely reported on Plaintiff’s consumer credit report.

9. The consumer report at issue is a written communication of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity,



                                       2
 Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 3 of 7




   character, general reputation, personal characteristics, or mode of living which

   is used or for the purpose of serving as a factor in establishing the consumer’s

   eligibility for credit to be used primarily for personal, family, or household

   purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

10. On or about November 26, 2019, Plaintiff and Capital One entered into a

   settlement agreement for the above referenced account. A redacted copy of the

   settlement agreement is attached hereto as Exhibit A.

11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

   lump sum payment totaling $3,486.88 to settle and close his Capital One credit

   account.

12. Plaintiff, via his debt settlement representative, timely made the requisite

   settlement payment. Redacted proof of this payment is attached hereto as

   Exhibit B.

13. However, over half a year later, Plaintiff’s Capital One account continued to be

   negatively reported.

14. In particular, on a requested credit report dated June 8, 2020, Plaintiff’s Capital

   One account was reported with a status of “CHARGE OFF”, a balance of

   $3,092.00, and a past due balance of $3,092.00. The relevant portion of

   Plaintiff’s credit report is attached hereto as Exhibit C.

15. This trade line was inaccurately reported. As evidenced by the settlement

   agreement and the proof of payment, the account was settled for less than full

   balance and must be reported as settled with a balance of $0.00.




                                       3
 Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 4 of 7




16. On or about June 26, 2020, Plaintiff, via his attorney at the time, notified

   Defendants of a dispute with completeness and/or accuracy of the reporting of

   Plaintiff’s Capital One account. A redacted copy of this letter is attached hereto

   as Exhibit D.

17. Therefore, Plaintiff disputed the accuracy of the derogatory information reported

   by Capital One to the Consumer Reporting Agencies via certified mail in

   accordance with 15 U.S.C. § 1681i of the FCRA.

18. In September 2020, Plaintiff requested updated credit reports for review. The

   tradeline for Plaintiff’s Capital One account remained inaccurate, as Defendants

   failed to correct the inaccuracy. The relevant portion of the September 2020

   credit report is attached hereto as Exhibit E.

19. Trans Union did not notify Capital One of the dispute by Plaintiff in accordance

   with the FCRA, or alternatively, did notify Capital One and Capital One failed

   to properly investigate and delete the tradeline or properly update the tradeline

   on Plaintiff’s credit reports.

20. If Capital One had performed a reasonable investigation of Plaintiff’s dispute,

   Plaintiff’s Capital One account would have been updated to reflect a “settled”

   status with a balance of $0.00.

21. Despite the fact that Capital One has promised through its subscriber agreements

   or contracts to accurately update accounts, Capital One has nonetheless willfully,

   maliciously, recklessly, wantonly, and/or negligently failed to follow this

   requirement as well as the requirements set forth under the FCRA, which has




                                      4
 Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 5 of 7




   resulted in the intended consequences of this information remaining on

   Plaintiff’s credit reports.

22. Defendants failed to properly maintain and failed to follow reasonable

   procedures to assure maximum possible accuracy of Plaintiff’s credit

   information and Plaintiff’s credit report, concerning the account in question, thus

   violating the FCRA. These violations occurred before, during, and after the

   dispute process began with Trans Union.

23. At all times pertinent hereto, Defendants were acting by and through their agents,

   servants and/or employees, who were acting within the scope and course of their

   employment, and under the direct supervision and control of the Defendants

   herein.

24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

                            CLAIM FOR RELIEF

25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

   set forth above.

26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

   1681a(f).

27. Capital One is an entity who, regularly and in the course of business, furnishes

   information to one or more consumer reporting agencies about its transactions or




                                       5
 Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 6 of 7




   experiences with any consumer and therefore constitutes a “furnisher,” as

   codified at 15 U.S.C. § 1681s-2.

28. Capital One is reporting inaccurate credit information concerning Plaintiff to one

   or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

29. Plaintiff notified Defendants of a dispute on the account’s completeness and/or

   accuracy, as reported.

30. Capital One failed to complete an investigation of Plaintiff’s written dispute and

   provide the results of an investigation to Plaintiff and the credit bureaus within

   the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

31. Capital One failed to promptly modify the inaccurate information on Plaintiff’s

   credit report in violation of 15 U.S.C. § 1681s-2(b).

32. Trans Union failed to delete information found to be inaccurate, reinserted the

   information without following the FCRA, or failed to properly investigate

   Plaintiff’s disputes.

33. Trans Union failed to maintain and failed to follow reasonable procedures to

   assure maximum possible accuracy of Plaintiff’s credit report, concerning the

   account in question, violating 15 U.S.C. § 1681e(b).

34. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

   in one or more of the following categories: lower credit score, denial of credit,

   embarrassment and emotional distress caused by the inability to obtain financing

   for everyday expenses, rejection of credit card application, higher interest rates

   on loan offers that would otherwise be affordable, and other damages that may

   be ascertained at a later date.



                                       6
        Case 5:20-cv-01177-FB Document 1 Filed 10/03/20 Page 7 of 7




       35. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

           for actual damages, punitive damages, statutory damages, attorney’s fees and

           costs.



       WHEREFORE, Plaintiff demands that be entered against Defendants as follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         THE LAW OFFICES OF ROBERT S.
                                         GITMEID & ASSOCIATES, PLLC

                                         /s/ Thomas Bellinder
                                         Thomas Bellinder, Esquire (Bar No. 24098794)
                                         11 Broadway, Suite 960
                                         New York, NY 10004
                                         (866) 707-4595
                                         Thomas.B@gitmeidlaw.com
                                         Counsel for Plaintiff




                                                 7
